Defenat’s exceptions sustained and motion for new trial granted, with cos to defendant to abide event. Held, that the evidence was sufficient) require submission to the jury of the question as to whether the aeeat between the parties was “ a mutual account ” as defined in Green v. Disbrow (79 N. Y. 1); 1 C. J. 598, § 6; and Miller v. Longshore (147 ApDiv. 214). If found to be such, then defendant’s release of his account id claim against the plaintiff must be held to release only the balance'ter the application thereon of plaintiff’s account against him. All concred.